Citation Nr: 0606823	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-37 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the hips.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel
INTRODUCTION

The appellant had active military service from May 1980 to 
August 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).

In September 2005, the appellant testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge sitting in Washington, DC.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  Service connection has been in effect for diabetes 
mellitus since August 2003.

2.  The service-connected diabetes mellitus either caused or 
aggravated the avascular necrosis of the hips.


CONCLUSION OF LAW

Avascular necrosis of the hips is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005), or the 
regulations implementing it, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2005), is not required because the evidence currently 
of record is sufficient to substantiate, and grant, the 
veteran's claim.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In essence, the veteran contends on appeal that his avascular 
necrosis of the hips is proximately due to his service-
connected diabetes mellitus.

Review of the record shows that service connection has been 
in effect for diabetes mellitus since August 2003.

In a September 2003 letter, W.S.T., M.D., the veteran's 
private physician, reported that he had treated the veteran 
for avascular necrosis in both of his hips.  As a result, the 
veteran underwent right hip replacement therapy.  With 
respect to etiology, Dr. W.S.T. noted that, according to the 
Merck Manual, there was a possible association between 
diabetes mellitus and avascular necrosis, and that "this 
certainly could be a factor" in the veteran's case.  The 
doctor added that the veteran had no other risk factors that 
he was aware of for avascular necrosis.

In a January 2004 VA medical opinion, a VA examiner diagnosed 
the veteran with avascular necrosis of both hips, with a 
total hip replacement.  The examiner added that, after 
reviewing the medical evidence, diabetes was listed as a 
possible associated disease with avascular necrosis, but it 
was not a cause of it.  The examiner added, however, that 
diabetes mellitus may be an aggravating factor, but that to 
what degree it was impossible to determine.

At his September 2005 hearing before the undersigned, the 
veteran restated his contentions of record to the effect that 
he firmly believes that his diagnosed avascular necrosis of 
both hips is secondary to his service-connected diabetes 
mellitus.  The veteran also pointed out at the hearing that 
the Merck Manual supported his position.  The Board notes 
that the veteran has previously submitted photocopies of a 
Merck Manual article that indeed states that there is a 
possible association between avascular necrosis of the hips 
and various medical conditions, to include diabetes mellitus.

The Board finds that the evidence of record does not weigh 
against the veteran's claim, as there is no specific medical 
opinion that specifically rules out a connection between the 
diagnosed avascular necrosis of the hips and the veteran's 
diabetes mellitus.  On the contrary, both Dr. W.S.T. and the 
VA examiner acknowledged that diabetes mellitus may be an 
aggravating factor, and Dr. W.S.T. pointed out that the 
veteran has no other known risk factors for his diagnosis.

None of the medical experts has been able to definitely state 
that it is unlikely that the service-connected diabetes 
mellitus did not either directly cause, or at least 
aggravate, the avascular necrosis of the hips that the record 
shows led to a total hip replacement.

The Board thus finds that the foregoing evidence favors the 
veteran's claim and there is, as indicated earlier, no 
competent evidence of record contravening these findings.  
The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Therefore, the Board has determined that the preponderance of 
the evidence currently of record is in favor of the veteran's 
claim.  That being the case, the Board will resolve all 
reasonable doubt in the veteran's favor and allow this claim.


ORDER

Service connection for necrosis of the hips is granted.



____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


